SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 14, 2010 DENDREON CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-30681 22-3203193 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 3005 First Avenue Seattle, Washington (Address of principal executive offices) (zip code) (206)256-4545 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers. On September 14, 2010, Dendreon Corporation (the “Company”) announced that Ian T. Clark, a member of the Board of Directors of the Company had resigned as a member of its Board of Directors, as announced in the press release attached hereto as Exhibit 99.1. Mr. Clark’s resignation is not a result of any disagreement with the Company or its executive officers, or any matter relating to the Company’s operations, policies or practices. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Dendreon Corporation press release dated September 14, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DENDREON CORPORATION By: /s/Richard F. Hamm, Jr. Richard F. Hamm, Jr. Senior Vice President, Corporate Development, Date: September 14, 2010 General Counsel and Secretary 3 EXHIBIT INDEX Exhibit No. Description Dendreon Corporation press release dated September 14, 2010. 4
